Citation Nr: 0834118	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-08 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1986 to August 
2006.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, granted service 
connection for bilateral hearing loss, evaluated as 
noncompensably (0 percent) disabling from September 1, 2006.  
The veteran perfected an appeal of the decision seeking a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board notes that the veteran withdrew his request for a 
hearing in this matter in correspondence dated in September 
2007.  


FINDING OF FACT

The results of a VA audiometric examination in March 2006 
show the veteran had Level I hearing in his right ear and 
Level II hearing in his left ear; whereas the results of a 
more recent VA audiometric examination in October 2007 show 
he has Level I hearing in each ear.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for bilateral sensorineural hearing loss. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code (DC) 
6100 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide. Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The Board notes that, in letters dated in February 2006 and 
January 2007, the RO provided the veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
These letters provided the veteran with information regarding 
what the evidence must show with respect to his claim of 
entitlement to service connection, and later for an increased 
rating, for his bilateral hearing loss.  In addition, the RO 
also provided the veteran with adequate notice of the 
evidence, which was not of record, that was necessary to 
substantiate the claim, and also specifically informed the 
veteran of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.  
Also the veteran was generally invited to send information or 
evidence to VA that may support the claim.

In this regard, the Board observes that in Dingess v. 
Nicholson, the United States Court of Appeals for Veterans 
Claims (Court) recently held that upon receipt of an 
application for service connection, VA is required to notify 
a claimant of what information and evidence will substantiate 
the elements of the claim for service connection, including 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, however, the Court also declared, that "[i]n cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled."  Id. at 
491.  As such, no further VCAA notice is required with 
respect to the veteran's claim for an initial higher 
disability rating for his service-connected bilateral hearing 
loss; and, under the circumstances, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A.  In particular, 
the information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
examinations in connection with the claim, and statements 
submitted by the veteran and his representative in support of 
the claims.  The veteran has not identified any outstanding 
evidence.  Indeed, in February 2007, he informed VA that he 
had sent all the medical records he had.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran and further development and further 
expending of VA's resources is not warranted.  See 38 
U.S.C.A. § 5103A.

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 125-26.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable (0 percent) 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second (Hertz).  The rating 
schedule establishes 11 auditory acuity levels designated 
from level I for essentially normal hearing acuity through 
level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation level of "V" and the poorer ear has a 
numeric designation level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86 regard cases of 
exceptional hearing loss.  38 C.F.R. § 4.86(a) provides that 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
(dB) or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Analysis

Service connection is currently in effect for bilateral 
hearing loss, evaluated as zero percent disabling.  The 
veteran wants a higher initial rating.

The evidence in this case consists of VA examinations 
conducted in March 2006 and October 2007.

On VA audiological evaluation in March 2006, puretone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
50
60
65
LEFT
N/A
30
45
60
65

Speech recognition was 95 percent in the right ear and 90 
percent in the left ear.
On VA audiological evaluation in October 2007, puretone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
60
55
55
LEFT
N/A
35
55
55
45

Speech recognition was 96 percent in the right ear and 94 
percent in the left ear.

Applying the findings of the March 2006 and October 2007 VA 
examinations to the rating criteria for hearing impairment, 
the Board concludes there is no basis for assigning a higher 
(i.e., compensable) rating.  Regarding the veteran's right 
ear, the results of the March 2006 VA examination show an 
average puretone threshold of 51 dB and 95 percent speech 
discrimination - which, in turn, correlates to Level I 
impairment.  See 38 C.F.R. § 4.85, Table VI.  The average 
puretone threshold (50 dB) and speech discrimination (90 
percent) for the left ear correlates to Level II impairment.  
The October 2007 VA examination shows average puretone 
thresholds of 50 dB and 48 dB and speech discriminations of 
96 percent and 94 percent for the right and left ear, 
respectively.  These figures correlate to Level I impairment 
in each ear.  And no matter which examination is used, he 
still has a noncompensable hearing loss.  That is to say, 
Level I hearing in the right ear and Level II hearing in the 
left ear (March 2006) is rated as 0-percent disabling under 
38 C.F.R. § 4.85, Table VII, as is Level I hearing in both 
ears (October 2007).

The Board has also considered the special provisions of § 
4.86(a) and (b).  However, given that the 2006 or 2007 
examination results do not show puretone thresholds at all 
relevant frequencies (1000, 2000, 3000, and 4000 Hertz) of 55 
dB or more, § 4.86(a) does not apply.  The same is true of § 
4.86(b) since the evidence does not show a simultaneous 
puretone threshold of 30 dB or less at 1000 Hertz and a 
puretone threshold of 70 dB or more at 2000 Hertz.

The Board reemphasizes that, in regards to hearing loss, 
disability ratings are derived purely by a mechanical 
(meaning totally nondiscretionary) application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  That is to say, there 
is little to no availability to adjust the rating.  See 
Lendenmann, 3 Vet. App. at 349.

For these reasons and bases, the Board concludes that at no 
time since service connection was granted has the veteran's 
bilateral hearing loss met the criteria for a higher 
(compensable) rating.  So his rating cannot get "staged."  
See Fenderson, 12 Vet. App. at 125-26.  Moreover, since the 
preponderance of the evidence is against his claim, the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


